  Case 15-02404         Doc 46     Filed 02/05/19 Entered 02/05/19 12:54:51              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02404
         AMY SAMPLES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/26/2015.

         2) The plan was confirmed on 04/30/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/24/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/20/2018.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,500.00.

         10) Amount of unsecured claims discharged without payment: $79,793.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02404        Doc 46      Filed 02/05/19 Entered 02/05/19 12:54:51                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $10,370.43
        Less amount refunded to debtor                         $290.43

NET RECEIPTS:                                                                                 $10,080.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $438.49
    Other                                                                  $65.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,503.49

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED RECOVERY SYSTEMS      Unsecured         386.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured            NA         370.97          370.97          42.73       0.00
Banquet Financial              Unsecured      1,784.00            NA              NA            0.00       0.00
Banquet Financial LLC          Unsecured      1,966.00            NA              NA            0.00       0.00
CAPITAL ONE NA                 Unsecured      3,118.00       3,118.29        3,118.29        359.21        0.00
CCI                            Unsecured          67.00           NA              NA            0.00       0.00
COTTONWOOD FINANCIAL OF IL LLC Unsecured         500.00        720.87          720.87          83.04       0.00
ECAST SETTLEMENT CORP          Unsecured      5,681.00       5,681.91        5,681.91        654.52        0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured         158.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,200.00       3,411.86        3,411.86      3,411.86        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA          63.05           63.05           7.26       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA         733.22          733.22          84.46       0.00
MIDLAND CREDIT MANAGEMENT      Unsecured            NA       5,382.05        5,382.05        619.98        0.00
NATIONAL CREDIT ADJUSTERS      Unsecured            NA         826.42          826.42          95.20       0.00
PRA RECEIVABLES MGMT           Unsecured         966.00        966.10          966.10        111.29        0.00
PROFESSIONAL FINANCE           Unsecured         142.00           NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      2,572.00            NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      7,131.00            NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      7,265.00            NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      8,125.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      8,507.00     33,414.77        33,414.77           0.00       0.00
WEINSTEIN & RILEY PS           Unsecured         436.00        440.71          440.71          50.77       0.00
WORLD ACCEPTANCE CORP          Unsecured         156.00           NA              NA            0.00       0.00
WORLD ACCEPTANCE CORP          Secured           500.00          0.00            0.00           0.00       0.00
WORLD FINANCE CORPORATION      Unsecured            NA         487.78          487.78          56.19       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02404         Doc 46      Filed 02/05/19 Entered 02/05/19 12:54:51                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,411.86          $3,411.86              $0.00
 TOTAL PRIORITY:                                          $3,411.86          $3,411.86              $0.00

 GENERAL UNSECURED PAYMENTS:                             $52,206.14          $2,164.65              $0.00


Disbursements:

         Expenses of Administration                             $4,503.49
         Disbursements to Creditors                             $5,576.51

TOTAL DISBURSEMENTS :                                                                      $10,080.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
